Citation Nr: 0809711	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg 
condition.

2.  Entitlement to service connection for a left foot 
condition.

3.  Entitlement to service connection for a right foot 
condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for a right knee 
condition. 

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to service connection for a respiratory 
condition.  

8.  Entitlement to service connection for a liver condition.

9.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder.

10.  Entitlement to service connection for a jaw bone 
condition.  

11.  Entitlement to service connection for impingement 
syndrome of the right shoulder with capsulitis and bicep 
tendonitis associated with residuals, fracture of the right 
clavicle.  

12.  Entitlement to an increased rating for the service 
connected residuals of the right clavicle fracture, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1973 to February 
1977 and from March 1988 to November 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from January 2005 and September 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The January 2005 rating decision 
granted service connection for residuals of a fracture of the 
right clavicle and assigned a 10 percent rating.  The January 
2005 rating decision denied service connection for glaucoma; 
a respiratory disorder; a liver disorder, a jaw bone 
disability, and chronic depressive disorder, as well as 
disabilities of the left knee, right knee, left foot, right 
foot, and left leg.  The January 2005 rating decision also 
determined that new and material evidence had not been 
submitted to reopen previously denied claims of service 
connection for a low back condition and a heart condition.  
The veteran disagreed with all issues except for the initial 
10 percent rating assigned following the grant of service 
connection for residuals of a fractured right clavicle.  
After the RO issued the Statement of the Case in August 2005, 
the veteran submitted a VA Form 9, substantive appeal, 
indicating his desire to appeal all of the service connection 
issues.  No substantive appeal was received as to the issues 
of whether new and material evidence was received to reopen 
claims of service connection for a low back disability and a 
heart condition.  

In February 2006, the veteran filed an increased rating 
claim.  A September 2006 rating decision granted entitlement 
to nonservice-connected pension, but denied the veteran's 
claim for an increased rating for the service-connected 
residuals of a fractured right clavicle, rated as 10 percent 
disabling.  The rating decision also denied service 
connection for nerve damage, right shoulder, secondary to 
residuals of a fractured right clavicle.  

The issues of service connection for an acquired psychiatric 
disorder, a jaw bone condition, and impingement syndrome of 
the right shoulder with capsulitis and bicep tendonitis 
associated with residuals, as well the issue of entitlement 
to an increased rating for the service-connected residuals of 
a right clavicle fracture, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran had a left leg disability during service and no 
current left leg condition has been linked to any in-service 
injury or disease.  

2.  The medical evidence of record does not show the presence 
of a left foot disability in service, or currently.  

3.  The medical evidence of record does not show the presence 
of a right foot disability in service, or currently.

4.  The medical evidence of record does not show the presence 
of a left knee condition in service, and no current left knee 
condition has been associated with any in-service disease or 
injury.

5.  The medical evidence of record does not show the presence 
of a right knee condition in service, and no current right 
knee condition has been associated with any in-service 
disease or injury. 

6.  Glaucoma was not shown during service or for many years 
following discharge from service, and is not otherwise 
related to any in-service injury or disease.  

7.  The medical evidence of record does not show the presence 
of a chronic respiratory condition in service, and no current 
respiratory condition has been associated with any in-service 
disease or injury. 

8.  The medical evidence of record does not show the presence 
of a liver condition in service or for many years following 
discharge from service, and no current hemangiomas on the 
liver have been associated with any in-service disease or 
injury.  


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  Glaucoma was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

7.  A chronic respiratory condition was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

8.  A liver condition was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2004 and July 2004, prior to the 
January 2005 rating decision on appeal; and in March 2006 and 
May 2006, prior to the September 2006 rating decision on 
appeal.  

The March 2006 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim.  The other notification letters 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Although the initial June 2004 and July 2004 notifications 
did not specifically advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, no new disability rating or effective 
date for award of benefits will be assigned as the claims for 
service connection are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in statements received at the RO in April 2006 and 
July 2006, specifically indicated that he had no additional 
information to submit to support his claims and requested 
that his claims be decided as soon as possible.  The veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations where appropriate, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as glaucoma 
as an organic disease of the nervous system, to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Disabilities of the left leg, both feet, and both knees

The veteran seeks service connection for disabilities of the 
left leg, both feet, and both knees.  The veteran asserts 
that these claimed conditions are secondary to his low back 
disability.  

Service connection is not in effect for the veteran's low 
back disability.  The veteran's original claim of service 
connection for a low back disability was denied in an April 
1984 rating decision.  The veteran did not appeal that 
determination and it became final.  In May 2004, the veteran 
attempted to reopen his claim of service connection for a 
back disability; however, a January 2005 rating decision 
denied the veteran's claim because new and material evidence 
was not received sufficient to reopen the previously denied 
claim.  The veteran's Notice of Disagreement included the 
issue of new and material evidence to reopen a previously 
denied claim of service connection for a back disability; 
however, the veteran's substantive appeal did not include 
that issue.  In other words, the veteran did not perfect an 
appeal as to the issue of whether new and material evidence 
has been received to reopen the claim of service connection 
for a back disability; thus, the Board does not currently 
have jurisdiction to address the issue.  

In light of the foregoing, service connection for a left leg 
condition, and disabilities of both feet and both knees 
secondary to a back disability is not warranted given that 
service connection for a back disability has not been 
established.  

Likewise, service connection on a direct basis is not 
established for the veteran's claimed disabilities of both 
knees, both feet, and left leg condition.  The service 
medical records do not show that the veteran had any foot, 
knee, or left leg injuries in service.  The post-service 
medical records likewise do not show that the veteran has any 
current chronic disabilities of either knee or foot.  The 
only post-service medical reference to the veteran's knees 
indicated that the veteran's knees were pushed up into the 
dashboard of an automobile during a motor vehicle collision 
in December 2002.  The veteran was treated for acute knee 
pain subsequent to the accident, and there is no indication 
that the veteran received any further treatment for knee 
pain.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  It is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof 
of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is no medical evidence establishing a current 
diagnosis of a right and/or left foot or knee disability for 
which service connection may be established.  

Regarding the left leg, the veteran currently complains of 
numbness and pain in the left leg.  The medical evidence of 
record shows that the veteran complained of numbness down the 
left leg at the same time of the motor vehicle accident in 
December 2002.  A May 2004 outpatient treatment note 
indicated that the veteran had decreased pin prick sensation 
in the left leg that was probably due to his lumbosacral disc 
disease, for which service connection has not been 
established.

In sum, there is no medical evidence showing an in-service 
disease or injury of either foot, either knee or the left 
leg.  Post-service medical evidence does not provide a nexus 
between any current condition of the knees, feet, or left leg 
to any disease or injury in service.  Absent a diagnosis of a 
current disability and a medical nexus linking any current 
knee, foot or leg condition to service or to a service-
connected disability, service connection cannot be granted.  

The preponderance of the evidence is against the claims of 
service connection for disabilities of the feet, knees, and 
left leg; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Glaucoma, Liver Condition, Respiratory Condition

The veteran seeks service connection for glaucoma, a liver 
condition, and a respiratory condition.  The service medical 
records are negative for complaints, findings or diagnoses of 
glaucoma, a liver condition or a respiratory condition.  
Refractive error of the eye was the only noted defect at a 
February 1984 VA examination.  Conjunctivitis was noted on 
the veteran's 1988 discharge examination report, and the 
veteran wore glasses to correct refractive error, 
bilaterally.  Numerous upper respiratory infections such as 
pharyngitis were noted during service and were treated, and 
resolved, with short course antibiotics.  No chronic lung or 
bronchial disorder was noted.

A VA examination in February 1984 noted a normal respiratory 
system.

VA treatment records from May 2004 show that the veteran had 
a PPD skin test to determine if he had tuberculosis.  He 
denied any history of positive results or active TB.  Two 
days later, the site appeared red and raised, and the results 
of the test appeared questionable.  As such, a chest x-ray 
was ordered.  No abnormalities were found on the chest x-ray.  

Other current VA treatment records show a diagnosis of 
glaucoma.  

Additionally, VA treatment records from 2004 reveal that the 
veteran had an MRI of his liver to determine the cause of 
low-density areas of the liver shown on a CAT scan.  The MRI 
showed that the liver masses were hemangiomas.  

An October 2004 VA treatment record also noted that an MRI 
revealed scattered lymph nodes throughout the mediastinum and 
hilar region and a left lung nodule and a right posterior 
lung opacity abutting the pleural surface.  The veteran 
complained of shortness of breath.  A private examination 
report from January 2005 indicated that there was no obvious 
cause for the veteran's repeated complaints of dyspnea on 
exertion after walking 10 blocks.  There was no evidence of 
chest x-ray or history of active tuberculosis.  

Notwithstanding these current manifestations, there is no 
indication whatsoever that the veteran's glaucoma, liver 
hemangiomas, or left lung nodule began during service or 
within a year following discharge from service.  Rather, the 
claims file reflects that the veteran was diagnosed with 
these conditions many years following discharge from service, 
and there is no medical evidence linking the veteran's 
current glaucoma, liver hemangiomas or lung nodule to any 
disease, injury, or other event in service.  There is no 
medical evidence to the contrary.

Absent a showing of glaucoma, a liver condition, and/or a 
chronic respiratory/pulmonary disorder during service, or 
within a year following discharge from service, and absent a 
medical nexus between the current glaucoma, liver 
hemangiomas, and the lung nodule, and any injury, disease, or 
event in service, the preponderance of the evidence is 
against the claims of service connection, there is no doubt 
to be resolved; and service connection for glaucoma, a liver 
condition and a respiratory disorder is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a left leg condition is denied.

Service connection for a left foot condition is denied.

Service connection for a right foot condition is denied.

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.

Service connection for glaucoma is denied.

Service connection for a respiratory condition is denied.

Service connection for a liver condition is denied.  


REMAND

The veteran seeks service connection for a jaw bone 
condition.  The veteran's medical records show that the 
veteran was treated for TMJ subluxation in October 1979, 
approximately two years after discharge from his first period 
of active service.  However the October 1979 notation 
indicated that the veteran had undergone treatment for the 
same problem on two previous occasions within the previous 
two years.  Thus, it is possible that the veteran's TMJ 
problem had its onset during service.  More recent VA records 
show that the veteran was treated for mandibular dislocation 
in May 2004 and a September 2004 report shows that the 
veteran had degenerative disk of the TMJ joint.  The veteran 
subsequently underwent a surgical procedure to correct the 
problem in September 2004; however, there are no follow up 
post-surgical records to indicate the current state of the 
veteran's jaw.  In light of treatment for repeated TMJ 
subluxation within close proximity to service, as well as the 
current medical evidence of record, the veteran should be 
examined to determine if he has a current disability of the 
TM joint, and if so, whether it had its onset during service.  

The veteran seeks service connection for an acquired 
psychiatric disorder.  At the time of entry into service, 
there were no complaints, findings or diagnosis of a 
psychiatric condition.  During service, on a November 1976 
Report of Medical History, the veteran indicated that he had 
depression or excessive worry, and nervous trouble.  

VA medical records reveal that the veteran was treated for 
major depression in June 1997.  Additionally, the veteran was 
hospitalized for a week beginning at the end of May 2004 for 
increasing depression and suicidal ideations with elaborate 
plans on how he would kill himself.  He had diagnoses of 
major depression and PTSD.  

It does not appear that the veteran was ever provided 
treatment in service in response to his complaints, but this 
evidence nevertheless leaves open the possibility that the 
veteran's currently diagnosed major depressive disorder may 
have begun during service.  A medical examination/opinion is 
needed to address that question.  

Regarding the veteran's service-connected right clavicle 
fracture, the medical evidence of record shows that the 
fracture is healed and there are no residuals.  However, the 
veteran has right shoulder pain, impingement, and capsulitis.  
A February 2006 MRI revealed impingement syndrome, 
inflammatory process supraspinatus tendon and subcortical 
changes.  The veteran also complained of neck pain, and MRI 
in August 2005 noted mild degenerative disc disease at C3-4, 
C4-5 and C5-6.  An August 2006 VA examination found no 
residuals associated with the service-connected status post 
right clavicle fracture, but noted the problems with the 
right shoulder.  The examiner did not opine as to whether the 
right shoulder disability was in any way related to, or 
aggravated by, the service-connected status post right 
clavicle fracture.  

Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  

In light of the Allen case, the RO must consider whether the 
veteran's right shoulder disorder is proximately due to or 
the result of his service-connected disability pursuant to 
38 C.F.R. § 3.310(a).  If however, the RO determines that the 
veteran's right shoulder disorder is not proximately due to 
or the result of his service-connected disability, and/or not 
part and parcel of the right clavicle disability, the RO must 
also consider whether the veteran has a separate right 
shoulder disorder which has been aggravated by his service-
connected disability, and, if so, the level of disability 
attributable to aggravation must be determined.  A VA 
examination is necessary to address these issues and to 
determine whether the veteran's service-connected right 
clavicle fracture residuals have worsened.


Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the issues on 
appeal that have not been previously 
secured.  Also obtain and associated with 
the claims file all VA records pertinent 
to the veteran's claims.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
right shoulder disability, any current jaw 
bone disorder, and the severity of the 
service-connected status post right 
clavicle fracture.  All indicated x-rays, 
MRI's and laboratory tests should be 
completed.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  

Regarding the right clavicle fracture, the 
examiner should provide an opinion as to 
the extent that pain limits the functional 
ability of the right shoulder in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent the right clavicle fracture 
disability exhibits weakened movement, 
excess fatigability, incoordination, 
and/or ankylosis.  These determinations 
should be expressed in terms of the degree 
of additional range of motion loss.  The 
examiner should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion 
expressed must be provided.  

The examiner should review the service 
medical records, VA treatment records, a 
copy of this remand, and any other 
pertinent medical evidence added to the 
claims file.  The examiner should provide 
specific comments as to any relationship 
between the veteran's service-connected 
right clavicle fracture and the right 
shoulder and neck disabilities.  The 
examiner should also indicate if the 
veteran's service-connected right clavicle 
fracture aggravates any current right 
shoulder and/or neck disabilities, and, if 
so, what level of disability is 
attributable to aggravation.  Additionally 
the examiner should opine as to whether it 
is at least as likely as not that the 
veteran's current right shoulder 
disability had its onset during service.  
The examiner should also determine whether 
the veteran has a current jaw bone 
disorder, and if so, provide an opinion as 
to whether it is at least as likely as not 
any current jaw bone disorder had its 
onset during service.  A complete 
rationale should accompany all opinions 
expressed.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of the 
major depressive disorder.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
review the service medical records, and 
the 1976 examination report in particular, 
as well as VA post-service treatment 
records, a copy of this remand, and any 
other pertinent medical evidence added to 
the claims file.  The examiner should 
opine as to whether it is at least as 
likely as not that the veteran's current 
major depressive disorder had its onset 
during service.  A complete rationale 
should accompany all opinions expressed.

4.  Readjudicate the veteran's claims.  
Specifically consider whether the veteran 
has a jaw disability and/or a psychiatric 
disability that was incurred during 
service.  Also consider whether the 
veteran has a right shoulder disability 
secondary to his service-connected right 
clavicle fracture, or if such was 
aggravated by the right clavicle fracture, 
taking into consideration the provisions 
of 38 C.F.R. § 3.310(a) and the directives 
set forth in Allen regarding aggravation.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


